Claims 1-16 are pending in the application.  
The rejections over JP’738 taken alone and in combination with Wisniewski are maintained.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015067738 (JP’738).
JP’738 discloses a flexible molded skin for an airbag cover made from a resin composition comprising a thermoplastic resin powder, hollow particles, fine particles and other components (page 2, lines 61-75; page 13, lines 511-516; and figure 3).  The flexible molded skin is produced using powder slush molding which is the exact  same approach set forth in the Applicant’s disclosure (page 2, lines 38-40).  Therefore, it is not seen that the hollow particles could not be adsorbed on the external surface of the thermoplastic resin powder. The thermoplastic resin powder comprises polyvinyl chloride (page 2, lines 71-75).  The hollow particles comprise spherical expandable microspheres having a particle size of from 10 to 50 microns (page 8, lines 299-300).  The spherical shape indicates the hollow particle having an aspect ratio of 1, meeting the claimed aspect ratio of maximum 5.  The fine particles including fine inorganic particles have a particle size of 0.001 to 30 microns wherein 
Other components can be a plasticizer, a filler, a flame retardant agent or an antioxidant agent and each of which can be incorporated in the resin composition in an amount of 0.1 to 200 parts by weight wherein the plasticizer comprises maleate, sebacate or phthalate (page 10, lines 388-406).    
Thermoplastic resin powder:  100 parts or 31-99 wt%
 100/(1+0.1+100) x100%= 99%
100/(20+200+100) x100% = 31%
Hollow particles/fine particles: 1 to 20 parts, or 1.0 -6.3 wt%
1/(1+0.1+100) x100%= 0.99% or 1.0%
20/(20+200+100) x100% = 6.25% or 6.3%
Plasticizer: 0.1 to 200 parts or 0.1 to 63 wt%
0.1/(1+0.1+100) x100%= 0.099% or 0.1%
200/(20+200+100) x100% = 62.5% or 63%

In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in such porosity profile will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such porosity profile is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the vinyl polymer in an amount in the range instantly claimed motivated by the desire to provide a resin composition that is excellent in surface properties.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hollow particles/fine particles in an amount in the range instantly claimed motivated by the desire to reduce the weight of the flexible molded skin while providing great surface quality.   

This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
JP’738 does not explicitly disclose the molded skin having an elongation at break of 200% to 400%, a tear strength of 25 N/mm or less, and a tensile strength of from 2 to 11 N/mm2.  However, it appears that the molded skin is made of the same material set out in the claims.  
The molded skin for an airbag cover is made from a resin composition comprising a thermoplastic resin powder, hollow particles, fine particles and other components (page 2, lines 61-75; page 13, lines 511-516; and figure 3).  The thermoplastic resin powder comprises polyvinyl chloride (page 2, lines 71-75).  The hollow particles comprise spherical expandable microspheres having a particle size of from 10 to 50 microns (page 8, lines 299-300).  The spherical shape indicates the hollow particle having an aspect ratio of 1, meeting the claimed aspect ratio of maximum 5.  The fine particles including fine inorganic particles have a particle size of 0.001 to 30 microns wherein the inorganic fine particles have a spherical shape, needle shape or a plate shape (page 7, lines 251-263).  The inorganic fine particles are adsorbed on the surface of the hollow particles (figure 3).  The hollow particles and fine particles are present in an amount of 1 to 20 parts by weight based on 100 parts by weight of the thermoplastic resin powder (page 11, lines 448-450).  It 
Other components can be a plasticizer, a filler, a flame retardant agent or an antioxidant agent and each of which can be incorporated in the resin composition in an amount of 0.1 to 200 parts by weight wherein the plasticizer comprises maleate, sebacate or phthalate (page 10, lines 388-406).    
Thermoplastic resin powder:  100 parts or 31-99 wt%
 100/(1+0.1+100) x100%= 99%
100/(20+200+100) x100% = 31%
Hollow particles/fine particles: 1 to 20 parts, or 1.0 -6.3 wt%
1/(1+0.1+100) x100%= 0.99% or 1.0%
20/(20+200+100) x100% = 6.25% or 6.3%
Plasticizer: 0.1 to 200 parts or 0.1 to 63 wt%
0.1/(1+0.1+100) x100%= 0.099% or 0.1%
200/(20+200+100) x100% = 62.5% or 63%
The resin composition can include 31-99 wt% thermoplastic powder, 1-6.3 wt% hollow particles/fine particles and 0.1-6.3 wt% plasticizer relative to 100 wt% of the resin composition.  
Therefore, the examiner takes the position that the elongation at break of 200-400%, the tear strength of 25 N/mm or less, and the tensile strength of from 2 to 11 N/mm2 would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Regarding claims 9, 10 and 13, the JP’738 resin composition includes 31-99 wt% thermoplastic powder, 1.0-6.3 wt% hollow particles/fine particles and 0.1-6.3 wt% plasticizer relative to 100 wt% of the resin composition.  
  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’738 as applied to claim 1 above, and further in view of US 2013/0049335 to Wisniewski et al. (Wisniewski).
JP’738 does not specifically disclose the flexible molded skin having a weakening line extending through part of a thickness thereof and there is no teaching or suggestion that a laminate comprises a rigid carrier comprising an opening for receiving at least one airbag, wherein the polymeric foam layer is disposed between the rigid carrier and the flexible molded skin.  
Wisniewski, however, discloses a multilayer vehicle airbag covering comprising a substrate 14, a foam layer 34 and a skin layer 32 as shown in figure 2.  The skin layer comprises polyvinyl chloride (paragraph 14).   A weakening line runs through the thickness of the foam layer and a part of a thickness of the skin layer (paragraph 16 and figure 2).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the flexible molded skin disclosed in JP’738 to construct a multilayer vehicle airbag covering disclosed in Wisniewski because the structure of the multilayer vehicle airbag covering comprising a substrate, a foam layer and a polyvinyl chloride skin layer has been known in the art and Wisniewski provides necessary details to practice the invention of JP’738.  Further, use of the JP’738 flexible molded skin for a skin layer disclosed in Wisniewski would provide the airbag cover having reduced weight and great surface quality.  
Response to Arguments
Applicant alleges that JP’738 does not render the claim obvious because JP’738 teaches away from the use of heat-expandable microspheres as shown in comparative example 2.  The examiner respectfully disagrees. 
The Examiner directs Applicant’s attention to product data on Matsumoto Microspheres which is relied upon as evidence to establish the hollow particles 2 and 3 represented in examples 7and 8 respectively are thermally expandable microspheres F80DE and F-80SDE.  The molded products comprising thermally 
Inclusion of the thermally expandable microspheres with a density of from 0.02 to 0.3 g/cc would not render the molded product unsatisfactory for its intended purpose (examples 2, 7 and 8).  Further, the claim is completely silent as to a density of the expandable microspheres.  As such, JP’738 renders the claims obvious.  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788